                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                              No. 5:18-CR-491-D-1

UNITED STATES OF AMERICA

     v.                                             ORDER TO SEAL
                                               [DOCKET ENTRY NUMBER 86]-
GURBIR SINGH GREWAL,

              Defendant.

     Upon Motion of the Defendant,         it is hereby ORDERED that Docket

Entry Number 86 be sealed until such time as the Court determines that

the aforementioned filing should be unsealed.


     SO ORDERED. This,            day of    F,br-uOAj       , 2021.




                                             JAMES C. DEVER III
                                        United States District Judge




          Case 5:18-cr-00491-D Document 89 Filed 02/02/21 Page 1 of 1
